Per. Curiam.

Memorandum The court had jurisdiction of the proceedings. (Civ. Prac. Act, § 1414, subd. 6.) The tenants occupied by virtue of a letting made by the- agent who brought these proceedings. The tenants knew of the mother’s confinement and the cause thereof. The authority of the daughter to let was thus admitted by the tenants. Only the mother or a committee duly appointed for her can raise the question of the voidability of the act of her agent. (Finch, v. Goldstein, 245 N. Y. 300; Blinn v. Schwarts, 177 N. Y. 252, 263.)
The final order should be unanimously reversed on the law, with $30 costs to landlord, and final order directed in favor of the landlord.. Warrant stayed until December 11,1946.
MacCbate, Smith & Fennelly, JJ., concur.
Order reversed, etc.